DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 01 February 2019 and 14 October 2020. The references have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations that are considered to be both mathematical and mental processes. Specifically, the claims contain limitations related to collecting, analyzing and processing the received data, using mental processes as well as limitations that are considered mathematical formulas, equations or calculations and are 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the communication system, the processor and GNSS system that would be used in the method as described in [0025-0026], it is not clear how the method is being completed and there is considered indefinite in it’s current state. 
Claims 2-13 are dependent on Claim 1 and are subject to the above rejection as well.
	Referring to Claim 4, the claim is considered to be indefinite as it is not clear what is meant by arbitrarily, deterministically, randomly. If the method chosen is deterministic, how can . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mensing et al. (Mensing, Centralized Cooperative Positioning and Tracking with Realistic Communications Constraints).
	Referring to Claim 1, Mensing teaches determining the position of one or more objects Mi capable of moving in a network, one or more objects being provided with an ability to measure distance to the other objects of the network (p216 2nd paragraph), wherein it comprises at least the following steps: having coordinates of points Ai (Equation 1) and the uncertainty as to these coordinates, describing information on the position of all or some of the objects to be located, called anchored objects (Equations 7 and 13), measuring at least one inter-object distance between at least one or more pairs of objects Mi, Mj (Equation 5 and 6; p218-219 section B), with an uncertainty value associated with each measurement, and executing the following steps: calculating an initial vector X representative of the estimated positions for the 
	Referring to Claim 4, Mensing teaches wherein the state vector X is initialized using at least one of the following methods: arbitrarily, deterministically, randomly, by randomly drawing the values of the coordinates of the nodes, by using the estimated positions resulting from a previous application of the method, by using the suboptimal resolution method solution, such as pseudo-linearization PSL, or another inexpensive algorithm, by utilizing known elements on the coordinates of certain nodes, such as the anchoring coordinates for the "anchored" objects; p217 Section A.
	Referring to Claim 6, Mensing teaches the criterion C(X) is minimized by implementing a Gauss- Newton algorithm; p217 Section A.
	Referring to Claim 7, Mensing teaches the vector X(k+1) for an iteration k+1 is obtained from the6PATENTAtty. Docket No. 95781.40000 Customer No. 30734vector X(k) obtained at the previous iteration k by executing a linear least squares method using a singular value decomposition; (Equation 19 and p217 section A).
	Referring to Claim 11, Mensing teaches the object whose position is sought is a node in a communication system; (p216 2nd paragraph).

	Referring to Claim 13, Mensing teaches the nodes comprise a radiofrequency communication module and the network is a communication system; (p216 2nd paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mensing in view of Krasner et al. (Krasner, US Pat. 9,176,217).
	Referring to Claim 5, Mensing teaches find the position information on the anchors, but does not explicitly disclose nor limit it is obtained using topographical surveys or by a GNSS system in real time.
	However, Krasner teaches the use of GNSS systems in real time to assist in positioning; Col. 21 ln 22-38.

	Referring to Claim 8, Mensing teaches the limitations of Claim 1, but does not explicitly disclose nor limit condition for stopping the method uses one of the following criteria: criterion C(X) not decreasing from one iteration to the next, relative decrease of the criterion C(X) below a predefined threshold, maximum number of iterations reached, estimated positions no longer changing sufficiently from one instant to the next threshold.
	However, Krasner teaches stopping the method after a threshold has been reached; Col. 39 ln 56-61.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mensing with stopping parameters as taught by Krasner so as to prevent an endless loop of calculations and processing.
	Referring to Claims 9 and 10, these limitaitons are considered to be obvious design choices with respect to the method of position, using a known object location (master) as the main data point is used to compare other calculated positions to determine accuracy, as is calculating all positions and comparing known outliers to known data.

	Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646